Citation Nr: 9924580	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  96-10 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an (increased) compensable rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION


The veteran had active military service from November 1955 to 
February 1959 and from June 1962 to June 1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the veteran's claims of 
entitlement to a compensable rating for hemorrhoids, and to 
an increased rating for Bell's palsy, left, evaluated as 20 
percent disabling.  An appeal was received only as to the 
denial of the compensable rating for hemorrhoids.  


FINDING OF FACT

The veteran's hemorrhoids are not more than mild or moderate 
in degree.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, 
Diagnostic Code 7336 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In January 1972, the RO granted service connection for 
postoperative hemorrhoids, evaluated as noncompensable.  In 
May 1995, the veteran filed a claim for an increased rating 
for his service-connected hemorrhoids, asserting that they 
were more disabling than the current evaluation indicated.  
In July 1997, the Board 

remanded the claim for additional development.  In March 
1999, after the development requested by the Board was 
carried out or otherwise attempted, the RO affirmed its 
denial.

The Board finds that the claim for a compensable rating for 
the veteran's service-connected hemorrhoids is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  When a veteran 
is seeking an increased rating (as opposed to entitlement to 
service connection), an assertion of an increase in severity 
is sufficient to render the increased rating claim well-
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.  Moreover, 
after reviewing the VA examination reports dated in November 
1995 and November 1998, the Board finds that these reports, 
together with the other evidence of record, collectively 
allow for proper review of the veteran's claim and that no 
useful purpose would be served by again remanding this issues 
for further development.  The Board further notes that in 
September 1997, pursuant to the Board's July 1997 remand 
instructions, the RO sent the veteran a letter requesting 
that he identify all recent VA and non-VA treatment he had 
received for his hemorrhoids.  However, there is no record of 
a response from the veteran as to that request.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4 (1998).  Where entitlement to 
service connection has been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

In January 1972, the RO granted service connection and a 
noncompensable rating for hemorrhoids under 38 C.F.R. 
§ 4.114, Diagnostic Code 7336.  Under Diagnostic Code 7336, a 
noncompensable evaluation contemplates mild or moderate 
hemorrhoids.  A compensable evaluation of 10 percent requires 
large or thrombotic irreducible hemorrhoids with excessive 
redundant tissue evidencing frequent recurrences.

A review of the veteran's VA examination reports, dated in 
November 1995 and November 1998, as well as the transcript of 
his personal hearing, held in April 1996, shows that the 
veteran complains that his hemorrhoids are productive of 
itching, swelling, and burning, with occasional bleeding.  He 
reports that he uses stool softeners, suppositories, and 
Preparation H for control of his symptoms.  

The Board notes that recently obtained VA outpatient 
treatment reports, dated between 1995 and 1998, and a VA 
hospital report, dated in May 1995, do not show treatment for 
hemorrhoids.

A VA examination report, dated in November 1995, shows that 
on rectal examination the veteran had one Grade II hemorrhoid 
and two Grade I hemorrhoids.  There were no internal 
hemorrhoids.  The diagnosis was hemorrhoids, Grade II, not 
thrombosed.  

A VA examination report, dated in November 1998, shows that 
the veteran reported that he had had a hemorrhoidectomy in 
the 1970's and that he had had his hemorrhoidal tags snipped 
in the 1980's.  He stated that he had hemorrhoidal flare-ups 
about twice a week, and that he took sitz baths about twice a 
week.  He stated that he not had any problems at work with 
his hemorrhoids.  He denied incontinence and fecal leakage.  
On examination, there were no gross signs of anemia.  There 
was evidence of snipped and removed hemorrhoidal tags, and an 
external hemorrhoid.  The rectum was not inflamed or tender, 
and there was no sign of excoriation.  No internal 
hemorrhoids were found.  The diagnoses were recurring 
hemorrhoids which are at times symptomatic and which had not 
impaired the veteran's functional ability, and anemia.

Based upon review of the evidence, the Board concludes that 
the noncompensable evaluation most accurately represents the 
veteran's current disability picture.  In this regard, the 
Board notes that a review of the previously discussed 
evidence does not show that the veteran currently has large, 
thrombosed, or irreducible hemorrhoids with excess redundant 
tissue evidencing frequent recurrences, as required for a 10 
percent evaluation under Diagnostic Code 7336.  In 
particular, although the veteran apparently had his 
hemorrhoidal tags snipped in the 1980's, there are no current 
records of treatment showing that he has excess redundant 
tissue, or that he has otherwise met the criteria for a 
compensable rating.  Accordingly, the veteran's hemorrhoids 
have not been found to be productive of more than a mild or 
moderate disability.  Therefore, the preponderance of the 
evidence is against an increased (compensable) evaluation.  
To that extent, the oral and written testimony of the veteran 
as to an increased level of severity of the disability at 
issue is unsupported.  As such, a compensable evaluation is 
not for assignment.

In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), the United 
States Court of Appeals for Veterans Claims held that the 
Board does not have jurisdiction to assign an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  In this appeal, it is 
apparent that the RO has not to date addressed that question, 
and in the absence of contentions as to the veteran's 
entitlement to an increased rating on an extraschedular 
basis, or a showing that the disability at issue has resulted 
in an exceptional or unusual disability picture, with there 
being a marked interference with employment or frequent 
periods of hospitalization, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an increased (compensable) rating for 
hemorrhoids is denied.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals



 

